                           Case 2:21-mj-00645 Document 1 Filed 04/06/21 Page 1 of 12
$2 5HY &ULPLQDO&RPSODLQW                                                                    C&W No. 21-34



                                      81,7('67$7(6',675,&7&2857
                                                                    IRUWKH
                                                  (DVWHUQ'LVWULFWRI3HQQV\OYDQLD

                  8QLWHG6WDWHVRI$PHULFD
                             Y
                                                                               &DVH1R
                     MANUEL CABANAS                                                       21-MJ-645



                            Defendant(s)


                                                  CRIMINAL COMPLAINT
          ,WKHFRPSODLQDQWLQWKLVFDVHVWDWHWKDWWKHIROORZLQJLVWUXHWRWKHEHVWRIP\NQRZOHGJHDQGEHOLHI
2QRUDERXWWKHGDWH V RI                 see attached Affidavit             LQWKHFRXQW\RI            Montgomery         LQWKH
      Eastern           'LVWULFWRI         Pennsylvania        WKHGHIHQGDQW V YLRODWHG

             Code Section                                                        Offense Description
18 U.S.C. §§ 2252(a)(2), (b)(1)                 Receipt of child pornography




          7KLVFULPLQDOFRPSODLQWLVEDVHGRQWKHVHIDFWV
See attached Affidavit.




          ✔ &RQWLQXHGRQWKHDWWDFKHGVKHHW
          u

                                                                                                    s/ Joshua Conrad
                                                                                                   Complainant’s signature

                                                                                          Joshua Conrad, Special Agent, HSI
                                                                                                    Printed name and title

6ZRUQWREHIRUHPHDQGVLJQHGLQP\SUHVHQFH


'DWH             04/06/2021                                                                      s/ Mitchell S. Goldberg
                                                                                                      Judge’s signature

&LW\DQGVWDWH                   Philadelphia, Pennsylvania                       Hon. Mitchell S. Goldberg, U.S. District Judge
                                                                                                    Printed name and title
             Case 2:21-mj-00645 Document 1 Filed 04/06/21 Page 2 of 12




                    AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

       I, Joshua Conrad, a Special Agent (“SA”) with the Department of Homeland Security,

Immigration and Customs Enforcement, Homeland Security Investigations (“HSI”), being duly

sworn, depose and state as follows:

               1.      I have been employed as a Special Agent with HSI, assigned to the Special

Agent in Charge in Philadelphia, Pennsylvania, since April 2016. Prior to that, I was assigned to

the Special Agent in Charge in El Paso, Texas, since October 2010. As part of my daily duties as

an HSI agent, I investigate criminal violations relating to child exploitation and child

pornography including violations pertaining to the illegal production, distribution, receipt, and

possession of child pornography, in violation of 18 U.S.C. §§ 2251, 2252(a), and 2252A. I have

had the opportunity to observe and review numerous examples of child pornography (as defined

in 18 U.S.C. § 2256) in all forms of media including computer media. In March 2019, I attended

the ICAC Freenet training, and I have also participated in the execution of several Freenet search

warrants, which involved child exploitation and/or child pornography offenses.

               2.      This affidavit is being submitted in support of a criminal complaint and

arrest warrant charging MANUEL CABANAS, date of birth August XX, 1959, with receipt of

visual depictions of minors engaging in sexually explicit conduct, in violation of Title 18, United

States Code, Section 2252(a)(2).

               3.      The statements in this affidavit are based on my investigation of this

matter and on information provided by other law enforcement officers. Because this affidavit is

being submitted for the limited purpose of obtaining a criminal complaint, I have not included


                                                 1
            Case 2:21-mj-00645 Document 1 Filed 04/06/21 Page 3 of 12




each and every fact known to me concerning this investigation. I have set forth only those facts

that I believe are necessary to establish probable cause to believe that MANUEL CABANAS

committed violations of Title 18 U.S.C. § 2252(a)(2).

                                     LEGAL AUTHORITY

               4.      Title 18 U.S.C. § 2252(a) prohibits a person from knowingly transporting,

shipping, receiving, distributing, reproducing for distribution, possessing, or accessing with

intent to view any visual depiction of minors engaging in sexually explicit conduct, produced

using a minor engaged in such conduct, when such visual depiction was either mailed or shipped

or transported in interstate or foreign commerce, or in or affecting interstate commerce, by any

means, including by computer, or when such visual depiction was produced using materials that

had traveled in interstate or foreign commerce, and any attempts to do so.

                         FACTS SUPPORTING PROBABLE CAUSE

                                Background Regarding Freenet

               5.      The instant investigation involves a user of “Freenet”—an Internet-based,

peer-to-peer (P2P) network that allows users to anonymously share files, chat on message

boards, and access websites within the network. Law enforcement agents have been

investigating child pornography trafficking by Freenet users since at least 2011.

               6.      In order to access Freenet, a user must first download the Freenet

software, which is free and publicly available. Anyone running the Freenet software may join

and access the Freenet network. Each computer running Freenet connects directly to other

computers running Freenet, which are called its “peers.” When installing Freenet, each user


                                                 2
            Case 2:21-mj-00645 Document 1 Filed 04/06/21 Page 4 of 12




agrees to provide to the network a portion of the storage space on the user’s computer hard drive,

so that files uploaded by Freenet users can be distributed and stored across the network. Freenet

users can upload files into the Freenet network and download files from the Freenet network.

After a user installs Freenet on the user’s computer, the software creates a default “download”

folder. If a user successfully downloads a particular file from Freenet, Freenet may save the

content of that file to the “download” folder. A user may change this default setting and direct

the content to be downloaded elsewhere.

               7.      In order to download a file on Freenet, a user must have the unique key for

the file.

               8.      Freenet can be used to advertise, distribute, and receive images and videos

of child pornography. Unlike other file sharing systems, Freenet does not provide a search

function for its users whereby users would insert search terms to locate files. Therefore, a user

who wishes to locate and download child pornography from Freenet must identify the unique key

associated with a particular child pornography file and then use that key to download the file.

                                Background of the Investigation

               9.      As part of the ongoing investigation into users sharing child pornography

files on Freenet, law enforcement officers obtained and logged information showing that a

Freenet user with IP address 98.114.51.119 requested pieces (blocks) of the child pornography

files described below from a law enforcement Freenet computer. The number of file pieces

requested relative to the total number of file pieces required to assemble the file, and the number

of peers the requesting user had indicated that it was more probable than not that the user with IP


                                                 3
                 Case 2:21-mj-00645 Document 1 Filed 04/06/21 Page 5 of 12




address 98.114.51.119 was the original requestor. The number of requests for file pieces by the

user with IP address 98.114.51.119 was significantly more than one would expect to see if that

user was merely routing the request of another user.

                   10.       On September 3, 2020 between 10:34:25 hours UTC and 17:15:31 hours

UTC, a computer running Freenet software, with an IP address of 98.114.51.119, requested from

Freenet law enforcement nodes,1 21 unique blocks of the file name, “Anica_01_2008.avi.” I

downloaded the exact same file using the file’s unique SHA1 digital hash value2 from Freenet. I

reviewed the downloaded file and it is a video of a nude, prepubescent girl dancing while

rubbing her vagina. Based on my training and experience, I believe this video constitutes child

pornography under 18 U.S.C. § 2256(8).

                   11.       On September 3, 2020 between 17:20:16 hours UTC and 20:19:16 hours

UTC, a computer running Freenet software, with an IP address of 98.114.51.119, requested from

Freenet law enforcement nodes, 43 unique blocks of the file name, “pthc Baby anal comp (1)

pthc.mp4.” I downloaded the exact same file using the file’s unique SHA1 digital hash value

from Freenet. I reviewed the file and it is a video of an adult male anally raping an infant. The

infant appears to be unconscious during the entire video. Based on my training and experience, I

believe this video constitutes child pornography under 18 U.S.C. § 2256(8).




1
    “Nodes” refer to computers running Freenet.
2
  A “hash value” is a unique value that is associated with a particular file. It is essentially the “fingerprint” of a digital
file. If two files have the same hash value, it means that they are the same file. For each of the files referenced herein
that were requested through Freenet, the SHA1 hash value is known to law enforcement but has been omitted from
this public filing.
                                                              4
            Case 2:21-mj-00645 Document 1 Filed 04/06/21 Page 6 of 12




               12.     On September 3, 2020 between 09:32:25 hours UTC and 17:07:17 hours

UTC, a computer running Freenet software with an IP address 98.114.51.119, requested from

Freenet law enforcement nodes, 24 unique blocks of the file name, “americangirl6541_DARE 1

shaking my butt with my undies and pants down.flv.” I downloaded the exact same file using

the file’s unique SHA1 digital hash value from Freenet. I reviewed the file it is a video of a

prepubescent girl who exposes her vagina and anus. Based on my training and experience, I

believe this video constitutes child pornography under 18 U.S.C. § 2256(8).

               13.     On March 7, 2021, between 19:19:27 hours UTC and March 8, 2021

08:30:58 hours UTC, a computer running Freenet software with an IP address 98.114.51.119,

requested from Freenet law enforcement nodes, 12.7 unique blocks of the file name, “AIBD.rar.”

I downloaded the exact same file using the file’s unique SHA1 digital hash value from Freenet. I

reviewed the file and know it to be a series of approximately 150 photographs depicting a

prepubescent girl who exposes her vagina and anus. The girl is photographed in many positions

to include having her hands and feet bound and bondage clips placed on her vagina. Based on my

training and experience, I believe these images constitute child pornography under 18 U.S.C. §

2256(8).

               14.     On March 9, 2021, between 15:27:41 hours UTC and 15:32:57 hours

UTC, a computer running Freenet software with an IP address 98.114.51.119, requested from

Freenet law enforcement nodes, 31 unique blocks of the file name, “Painting.rar.” I downloaded

the exact same file using the file’s unique SHA1 digital hash value from Freenet. I reviewed the

file and know it to be a series of approximately 15 images of a prepubescent girl exposing her


                                                 5
            Case 2:21-mj-00645 Document 1 Filed 04/06/21 Page 7 of 12




vagina and anus with drawings on her body reflecting what appears to be a fetus on her lower

torso and stitches and a penis drawn over her vaginal area. Based on my training and experience,

I believe these images constitute child pornography under 18 U.S.C. § 2256(8).

               15.    On March 16, 2021 between 14:00:13 hours UTC and March 17, 2021

01:24:11 hours UTC, a computer running Freenet software with an IP address 98.114.51.119,

requested from Freenet law enforcement nodes, 750 unique blocks of the file name, “Masha Ina

Tanya.rar.” I downloaded the exact same file using the file’s unique SHA1 digital hash value

from Freenet. I reviewed the file and know it to be a series of approximately 340 images

depicting three prepubescent girls in many poses all exposing their vagina and anus. Based on

my training and experience, I believe the images that I reviewed constitute child pornography

under 18 U.S.C. § 2256(8).

               16.    The fact that a Freenet user requested pieces associated with a particular

file on Freenet indicates that the user specifically attempted to download or downloaded the child

pornography file’s contents from Freenet using the unique key that is associated with these files.

Based on the number of unique blocks requested by the user with IP address 98.114.51.119 per

child pornography file, and the number of requests for separate child pornography files, there

was probable cause to believe that this user used Freenet to download, or attempt to download,

child pornography files.

               17.    Using publicly available search tools, law enforcement determined that IP

address 98.114.51.119 was controlled by Verizon Internet Service Provider (“ISP”). On or about

September 17, 2020 an administrative summons was provided to Verizon for subscriber


                                                6
            Case 2:21-mj-00645 Document 1 Filed 04/06/21 Page 8 of 12




information relating to the use of IP address 98.114.51.119 on the dates and times of the criminal

activity referenced above, see supra ¶¶ 10-15. A review of the results obtained revealed the

following account holder and address: Eleanora CABANAS, 256 S Savanna Drive, East

Coventry, Pennsylvania 19465.

               18.    A check in CLEAR, a law enforcement database that compiles public

records, also revealed that Eleanora CABANAS and MANUEL CABANAS reside at 256 S

Savanna Drive, Pottstown, Pennsylvania 19465. A law enforcement database search revealed

that the property located at 256 S Savanna Drive, Pottstown, Pennsylvania 19465 is owned by

Manuel CABANAS and Eleanora CABANAS.

               19.    On March 30, 2021, your affiant applied for and was granted a federal

search warrant (Crim. No. 21-MJ-606), authorized by United States Magistrate Judge Carol

Sandra Moore Wells, Eastern District of Pennsylvania, for 256 S Savanna Drive, Pottstown,

Pennsylvania 19465, to search for and seize evidence of violations of 18 U.S.C. § 2252.

               20.    On April 6, 2021, the federal search warrant was executed at 256 S

Savanna Drive, Pottstown, Pennsylvania 19465. MANUEL CABANAS was present at the time

of the search and agreed to speak with the Agents. The Agents advised CABANAS that he was

not under arrest and did not have to speak with them. The interview was audio recorded.

               21.    At the beginning of the interview, your affiant informed CABANAS that

the Agents had obtained a warrant to search for evidence of child exploitation offenses. When

asked which devices in the home the Agents should focus their attention on, CABANAS directed

the Agents to a desktop computer, which he identified as his own. CABANAS stated that he is


                                                7
               Case 2:21-mj-00645 Document 1 Filed 04/06/21 Page 9 of 12




the only individual who uses that computer and he provided the Agents with the password to

access the device. CABANAS then indicated that he wished to speak to an attorney and the

Agents ceased all further questioning.

                 22.      Taped to the tower of the desktop computer to which CABANAS directed

the Agents was an external hard drive. A forensic preview of the hard drive was performed and

resulted in the recovery of numerous files containing child pornography from a folder with file

path name 2\D\frost\Downloads\DSC.3 Among the recovered files were each of the 6 above-

referenced files depicting child pornography, which were requested between September 2020

and March 2021 through Freenet software from the IP address associated with CABANAS’

residence. See supra ¶¶ 10-15. The date that each of these files was downloaded to the hard

drive taped to CABANAS’ computer matches the date that the files were requested through

Freenet:

    Filename                                                Date requested through Freenet/
                                                            Date saved to hard drive
    Anica_01_2008.avi                                       September 3, 2020
    pthc Baby anal comp (1) pthc.mp44                       September 3, 2020
    americangirl6541_DARE 1 shaking my butt                 September 3, 2020
    with my undies and pants down.flv
    AIBD.rar                                                March 7, 2021
    Painting.rar                                            March 9, 2021
    Masha Ina Tanya.rar                                     March 16, 2021




3
 Frost is a Freenet client that allows users to access the Freenet network, upload and download files, and exchange
messages with one another.
4
 The name of the file recovered from the external hard drive is a shortened version of this full filename; however,
your affiant viewed the contents of this file and confirmed that it is the same video requested through Freenet on
September 3, 2020.
                                                        8
            Case 2:21-mj-00645 Document 1 Filed 04/06/21 Page 10 of 12




                23.    In the same “2\D\frost\Downloads\DSC” folder on the external hard drive,

the Agents also recovered a series of approximately 42 photo files that appear to be screenshots

from a video file. Your affiant has viewed these files and confirmed that they constitute child

pornography under 18 U.S.C. § 2256(8). These files depict two nude prepubescent females

performing oral sex on an adult male. In one of the photos, the two minor children are kissing

each other and in another, one of the children is seen masturbating on top of a toilet. These files

were downloaded on April 5, 2021, at 15:15:15 UTC.

                24.    When Agents logged into CABANAS’s desktop computer, they further

observed approximately 47 additional files in a queue waiting to be downloaded on the Frost

application (a Freenet client). Because the Agents immediately placed the computer into

airplane mode, the downloads were paused and the Agents were unable to view these additional

files in order to determine whether they depict child pornography.

                                         CONCLUSION

                25.    Based upon the information above, I respectfully submit that there is

probable cause to believe that MANUEL CABANAS, date of birth August XX, 1959, did

receive and attempt to receive visual depictions of minors engaging in sexually explicit conduct,

in violation of Title 18, United States Code, Section 2252(a), as more fully set forth in

Attachment A.




                                                 9
          Case 2:21-mj-00645 Document 1 Filed 04/06/21 Page 11 of 12




             26.       Therefore, I respectfully request that the attached arrest warrant be issued

authorizing the arrest of MANUEL CABANAS.



                                              Respectfully submitted,

                                              _s/ Joshua Conrad ______________________
                                              Joshua Conrad
                                              Special Agent, Homeland Security Investigations

Sworn and subscribed
Before me this 6th
day of April, 2021.

s/ Mitchell S. Goldberg
HONORABLE MITCHELL S. GOLDBERG
United States District Judge




                                                10
           Case 2:21-mj-00645 Document 1 Filed 04/06/21 Page 12 of 12




                                    ATTACHMENT A

Count One – Receipt of Child Pornography – 18 U.S.C. § 2252(a)(2), (b)(1)

On or about September 3, 2020, in Pottstown, Montgomery County, Pennsylvania, in the Eastern
District of Pennsylvania, defendant MANUEL CABANAS knowingly received visual depictions
using any means and facility of interstate and foreign commerce, and that had been mailed and
shipped and transported in and affecting interstate and foreign commerce by any means,
including by computer, the producing of which involved the use of minors engaged in sexually
explicit conduct, and the visual depictions were of such conduct.




                                             11
